Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Provides Production and Costs Guidance << "Cash Operating Costs at Seabee drops to US$565 per oz for the fourth quarter of 2008" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, March 2 /CNW/ - Claude Resources Inc. (CRJ-TSX ; CGR-AMEX) reported on January 7, 2009 gold production results of 45,466 ounces including 13,551 ounces in the fourth quarter and 25,513 ounces in the second half. This is a production increase of 28% from the first half of 2008. Unaudited cash operating costs for the fourth quarter are estimated to be about $565 US per oz. 2009 forecasted production is estimated to range from 48,000-54,000 ozs of gold with about 11,000 oz of gold expected in the first quarter. This would represent a 31% increase quarter over quarter from 2008 and a 6% to 10% increase year over year from 2008. At current exchange rates, cash operating costs for 2009 are estimated to range from $550 to $580 US per oz. "In 2009, Claude Resources Inc. forecasts to produce from its satellite deposit at Santoy 7 as well as the Seabee Mine. In addition, the Company plans on continuing with an underground bulk sample program at Porky West and pending environmental approval and permits, to move Santoy 8 towards commercial production. Investments in the Seabee property over the last two years have provided us a foundation for safe, responsible, cost effective and growing operation on a forward basis," said Philip Ng, Vice President, Mining Operations. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
